Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Status of examination
	Claims 18-25 are pending and currently under examination.
	Applicants claim a topical spray composition that consists of 0.001% to about 0.025% w/w clobetasol, 5% to 20% w/w oil or lipid, and one or more pharmaceutically acceptable excipients, such as a viscosity modifying agent in a concentration of 0.01 to 5% w/w, and an emulsifying agent, such as a polyoxyethylene sorbitan ester at a concentration of 0.1 to 10 % w/w.  Applicants further claim a method of preparing the composition.
	The claims will be given their broadest reasonable interpretation.  While the preamble of claims 18 and 25 recite “topical spray composition”, this is interpreted to require that a composition is capable of being sprayed (IE the composition has a viscosity such that it can be sprayed).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 25 as well as claims 19-24 which depend directly or indirectly from claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claims 18 and 25 recite “one or more pharmaceutically acceptable excipients with submicron size droplets of oily excipients either alone or dispersed in a hydro-alcoholic medium.”  Previously recited in the claims is “5% to 20% w/w of the composition of oil or lipid” and thus it is unclear whether the droplets of oily excipients are referring to this oil or lipid, or if the phrase refers to additional excipients that form part of the one or more pharmaceutically acceptable excipients.  It is also unclear how submicron droplets would exist alone, without being dispersed in a continuous phase.  For these reasons the aforementioned claims are indefinite because one of ordinary skill in the art would not have been able to ascertain the true metes and bounds of these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (Drug Invention Today, 5 (2013): 8-12) in view of Baker (US 2007/0036831 A1).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Alam et al. teaches a nanoemulsion that comprises clobetasol propionate, eucalyptus oil, TWEEN 20 (IE a polyoxyethylene sorbitan ester emulsifying agent), ethanol and distilled water which demonstrates enhanced delivery of the active and efficacy while reducing side effects (abstract).  Alam teaches that by reducing particle size to a sub-micron level up to 10-200 nm (IE maximum is 200 nm, thus D90 would have fallen within the claimed range), poorly water soluble drugs can be delivered to a deeper layer of the skin while also decreasing the adverse effects via decrease in dose (pg 9, col 1, para 1).  The clobetasol is present at 0.05% w/v, the eucalyptus oil is present at 10% (v/v) and the emulsifier TWEEN 20 is present at 11.67% v/v which nearly abuts the concentration range of emulsifier which has an endpoint of 10 wt% (pg 9, col 2, para 1).   
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Alam et al. teaches the nanoemulsion as discussed above, but fail to specifically teach the clobetasol and TWEEN 20 in the amounts required by the claims, the inclusion of the recited viscosity modifying agent and its amount as well as the lower amount of the clobetasol.  The teachings of Baker help to cure these deficits.
Baker teaches nanoemulsions that include corticosteroids, such as clobetasol, in amounts between 0.01 and 10%, which overlaps with the concentration as set forth in claims 18 and 25 (see entire document, especially para [0033], [0035], claims 1-4).  Baker teaches that the nanoemulsion droplets have a size of less than or equal to 200 nm, which overlaps with the particle size required by claims 19 and 25, which small size provides improved stability and/or activity (para [0021], [0052], claims 1-4).  The composition may include as low as 0.05 wt% cellulose polymer as a viscosity modifying agent to provide a nanoemulsion with a more gel-like consistency (para [0047]). It is noted that Applicant’s own specification evidences that an addition of a carbopol thickener at 1% resulted in a composition that was still sprayable (specification-Examples 1-3), and thus addition of the cellulose polymer of at 0.05 wt% while providing a more gel-like consistency will be deemed to still be able to be sprayed.  Additionally, the composition comprises between about 3 and about 15 vol% of a surfactant/emulsifier, such as the same TWEEN 20 used in Alam et al., the amount listed falling within the range recited in claim 12 (para [0031]-[0032]).  The nanoemulsion is produced through combining an oil phase with the aqueous phase to provide a nanoemulsion, passing this nanoemulsion through a high pressure homogenizer to reduce the particle size of the dispersed phase and then may include the step of diluting the nanoemulsion prior to use (para [0010], [0053]-[0058]).  It is further noted that the nanoemulsion can be formed by mixing an oil phase and a water phase together in a ratio of 1:9 to 5:1, where the ratios giving water in a larger amount would have resulted in droplets of oil being dispersed in the water continuous phase (para [0053]).  Furthermore this ratio range of oil phase to water phase would have given concentrations of oil that overlap with the claimed range of 5-20 wt% oil.  For example, when an oil phase is mixed with a water phase in a ratio of 1:9, a concentration of oil falling directly within the 5-20 wt% concentration range would be expected. Baker further teach that the composition can be administered by spraying (para [0067]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alam et al. and Baker because both references are directed to nanoemulsions that comprise clobetasol.  One of ordinary skill in the art would have found it obvious to add the cellulose polymer viscosity modifying agent to the nanoemulsion of Alam et al. because Baker teaches such a cellulose polymer can be added to an existing nanoemulsion in order to provide a composition that has more gel-like properties.  Doing so would have provided a topical treatment which is easy to apply and which stays in place on the target location to be treated.    Furthermore, it would have been obvious to one of ordinary skill in the art to provide a nanoemulsion that contains a droplet size of the dispersed phase below 250 microns as Baker teaches that doing so increases stability and activity.
	Regarding the concentration of the clobetasol, the viscosity modifying agent, oil and emulsifying agent as well as the droplet size of the emulsion, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, the amount of clobetasol, viscosity modifying agent, oil, emulsifying agent and droplet size are result effective variables that an ordinarily skilled artisan would have routinely optimized until the desired degree of treatment, desired viscosity, emulsification, size of oil phase and reduction of droplet size of the emulsion was achieved.  Regarding the concentration of clobetasol, Alam makes clear that the dose of the drug in a nanoemulsion may be reduced because penetration of submicron droplets is enhanced, requiring less drug to obtain the same degree of treatment.
	Regarding the limitations of claim 25, such would have been obvious as Baker teaches performing these steps to obtain the finished diluted nanoemulsion.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,992,994 B2 (hereinafter ‘994). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-4 of ‘994 disclose a topical composition that comprises overlapping concentrations of clobetasol, carbomer and polyoxyethylene sorbitan moooleate as that required by the instant claims.  Additionally, claims 1 and 3-4 of ‘994 require a particle size of about 250 nm and may be in the form of an emulsion, which could be suitable for spraying.  Thus, claims 18-25 would have been obvious over the disclosure of claims 1-4 of ‘994.
Claims 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 9-10 of U.S. Patent No. 9,789,123 B2 (hereinafter ‘123) in view of Baker. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-4, 6-7 and 9-10 of ‘123 disclose a topical gel composition that comprises an overlapping concentration of polysorbate, inclusion of clobetasol, a thickening agent, overlapping droplet sizes as those claimed as well as the inclusion of salicylic acid and disclose a process for preparing the composition that is the same as that of instant claim 16.  The claims of ‘123 fail to specifically teach the concentration and identity of the thickener or the concentration of clobetasol required by the instant claims.  The teachings of Baker, which teaches cellulose polymer thickener in a concentration which overlaps with the concentration required by claim 9 and amounts of clobetasol that overlaps with that required by the instant claims cure this deficit. Baker further teach applying the formulation via spraying and it would have been obvious to adjust the amount of viscosifying agent in the formulation of ‘123 to facilitate spraying of the formulation. Thus, claims 18-25 would have been obvious over the disclosure of claims 1-4, 6-7 and 9-10 of ‘123 in view of Baker.
Response to Arguments
Applicant traverses the rejection of record by arguing the references individually.   Alam et al. is allegedly deficient because the reference exemplifies concentrations of 0.05% clobetasol propionate and 11.67% Tween-20, which are outside the concentrations of the clobetasol active and emulsifier required by the claims.   The secondary reference Baker is supposedly defective because Baker exemplifies more oil than is provided in Applicant’s examples and certain embodiments found in Applicant’s specification, the concentration of oil exemplified in Baker supposedly would materially change the characteristics of Applicant’s invention.    These lines of reasoning were not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Alam et al. teaches concentrations of clobetasol and TWEEN-20 which closely abut the required concentrations of these two compounds, but do not overlap the claimed concentration ranges, the teachings of a Baker do teach concentrations of clobetasol and TWEEN 20 which overlap with the concentration ranges required by the claims and thus obviate these concentrations. Regarding the claimed concentration of oil, While Baker exemplifies concentrations of oil which are outside the range set forth in Claim 18 and 25, Baker teaches ratios of oil phase and water phase, such as 1:9 that would have been expected to provide overlapping oil wt% with those required by claim 18 and 25.
The obviousness-type double patenting rejections are traversed based upon the recent newly submitted claims.  More specifically, the ‘994 and ‘123 patent claims require salicylic acid (a second active) and ‘123 patent claims require a nanogel (not sprayable) which Applicant assert destroys the case of obviousness.  This was not found persuasive.  As salicylic acid is known for use as a penetration enhancer (IE one of the claimed pharmaceutically acceptable excipients claimed), the inclusion of this compound is not disclaimed by the instant claims.  Additionally, as Baker teach spraying the formulation, it would have been obvious to one of ordinary skill in the art to adjust the viscosity modifier present in claims disclosed in ‘123 in order to facilitate the spraying of the formulation.  Therefore, the obviousness-type double patenting rejections are maintained. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699